Citation Nr: 0519431	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ) in May 2005.  


FINDING OF FACT

The veteran's diabetes mellitus is not related to military 
service.


CONCLUSION OF LAW

The veteran's diabetes mellitus is not the result of disease 
or injury incurred in or aggravated during active military 
service; it may not be presumed to have been incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2004); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.   Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2004).

The rating criteria for diabetes mellitus is listed under 
Diagnostic Code 7913, 
38 C.F.R. § 4.119 (2004).  Under Diagnostic Code 7913 a 10 
percent, or compensable rating, is assigned where the 
diabetes is manageable by a restricted diet.  A 20 percent 
rating is assigned where insulin is required and a restricted 
diet, or use of an oral hypoglycemic agent and a restricted 
diet.  Id.

The veteran served on active duty from October 1969 to August 
1971.  His military occupational specialty (MOS) was a 
yeoman.  He did not serve in the Republic of Vietnam.  In a 
March 2004 statement, the veteran alleged that he served 
aboard the USS Shangri-La and was in DaNang, Vietnam on two 
occasions.  Thereafter, at his video conference hearing in 
May 2005, the veteran testified that while serving with a 
fighter squadron aboard the USS Shangri-La, he would help 
unload supplies in the harbor.  He testified that he did not 
go ashore.  He reported that the supplies were stored at the 
docks and brought out in supply boats and then transferred.  
He testified that he never personally got on a supply boat, 
but rather that he stayed on the carrier inside the hanger in 
a supply line.  He further testified that he never took any 
shore leave while he was in the harbor nor did he ever have 
any occasion to go ashore.  He reported that he was in DaNang 
twice to get supplies.  The veteran's representative argued 
that he was exposed to herbicides when he handled merchandise 
that was on the docks in DaNang and Vietnam.  

Lab reports from A. Macri, D.O., dated in December 2002 and 
January 2003 indicate that the veteran had elevated glucose 
levels at that time.  

The veteran was afforded a VA examination in May 2003.  The 
examiner reported that no evidence of type II diabetes 
mellitus was found.  His blood sugar was normal at the time 
of the examination.  

The veteran also submitted a note dated in February 2004 from 
Dr. Macri in which the physician noted that the veteran had 
diabetes mellitus type 2 on his last visit in April 2003.  

The veteran submitted a letter from P. Lynch, M.D., dated in 
May 2005 at his video conference hearing.  (The veteran 
waived regional office jurisdiction in regard to this 
evidence.)  Dr. Lynch reported that the veteran had type II 
diabetes mellitus.  

The medical evidence of record indicates that the veteran was 
diagnosed with diabetes mellitus no earlier than 2003, 
approximately 31 years after service.  There is no evidence 
to indicate how the veteran's diabetes was treated.  

The veteran did not raise any allegation of exposure to 
herbicides in service and there is no clinical entry among 
the medical records that relates the veteran's diabetes to 
any incident in service.

The Board finds that the evidence of record shows that the 
veteran did not serve in the Republic of Vietnam.  Even by 
his own testimony, it is clear that his duties did not 
involve duty or visitation in Vietnam.  Thus, he cannot 
establish service connection for his diabetes on a 
presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  There is 
no competent evidence of record to show that the veteran was 
in fact exposed to herbicides and that any such exposure is 
the etiological cause of his diabetes.

The veteran's service medical records are negative for any 
indication of diabetes or elevated glucose levels during 
service.  The several urinalysis results of record are 
negative for any evidence of glucose.  The veteran was not 
treated for any complaints associated with diabetes in 
service and there is no diagnosis of diabetes in service.  
There is no competent evidence of record to relate his 
current diabetes to his military service.

Finally, it is unclear whether the veteran's current 
symptomatology satisfies the criteria for a compensable 
rating for diabetes under Diagnostic Code 7913; however, the 
evidence of record shows that the condition was first 
manifest in 2003, more than 31 years after service.  
Accordingly, there is no basis to establish service 
connection on a one-year presumptive basis.  38 C.F.R. § 
3.307(a)(3).  Additionally, as noted above, the presumption 
based on service in Vietnam does not apply here.  The 
preponderance of the evidence is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for diabetes mellitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's implementing regulations.  Under the VCAA, VA 
has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete an application for benefits.  38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(a)(3) (2004).  There is 
no outstanding information or evidence needed to complete an 
application for benefits in this case.  The veteran has 
provided sufficient information to identify himself, the 
issue involved, and the basis for his claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the notice is to advise the claimant of any information, or 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

The veteran is claiming entitlement to service connection for 
diabetes mellitus based on his claimed exposure to herbicides 
from handling supplies that were in the Republic of Vietnam.  
The RO wrote to the veteran in April 2003.  The RO advised 
the veteran of the enactment of the VCAA and of the 
evidence/information required to substantiate such a claim 
for service connection.  He was informed as to what 
assistance VA would provide and what he should submit in 
support of his claim.  He was asked to identify any 
additional information or evidence that could be obtained to 
support his claim.  

The veteran was issued a rating decision in June 2003 that 
denied service connection.  The rating decision informed the 
veteran that there was no evidence of a current diagnosis of 
diabetes mellitus.  Notice of the rating action was provided 
that same month.

The veteran was issued a statement of the case (SOC) in 
February 2004 that reviewed the evidence of record.  The SOC 
provided notice that the evidence of record was not 
sufficient to establish service connection on either a 
presumptive or direct basis.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
establish entitlement to service connection.  The veteran was 
kept informed of the evidence developed by VA.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. 
§ 5103A (West 2002) and established by regulation at 38 
C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA.  Private records were obtained 
and associated with the claims file.  The veteran was 
afforded a VA examination.  Private medical records were 
associated with the claims file.  The Board therefore finds 
that every effort has been made to seek out evidence helpful 
to the veteran.  The veteran has not alleged that there is 
any outstanding evidence that would support his contentions.  
The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


